Citation Nr: 1220955	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  07-24 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for a gastrointestinal (GI) disability.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:     Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in July 2010.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of such evidence. 

A January 2008 rating decision denied the Veteran service connection for a low back disability and a temporary total evaluation based on convalescence for surgical treatment of a service-connected disability.  The Veteran initially appealed these denials in March 2008, but then in July 2008, he withdrew these two claims in a signed statement.  See VA Form 21-4138 dated July 16, 2008.  Therefore, these issues will be discussed no further herein.  38 C.F.R. § 20.204 (2011). 

The issues of entitlement to an increased rating for PTSD and entitlement to service connection for a GI disability (on the merits), and entitlement to service connection for a right shoulder disability are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed August 1971 rating decision denied service connection for a GI disability, characterized as a duodenal ulcer.  

2.  Evidence submitted since the August 1971 rating decision raises a reasonable possibility of substantiating the Veteran's claim. 


CONCLUSIONS OF LAW

1.  The August 1971 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a GI disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the reasons explained below, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a GI disability.

The Veteran filed a July 1971 claim for ulcers which was denied by the RO in August 1971 for lack of a current disability and for no showing of an ulcer disability in service.  In the notice of decision letter dated in August 1971, the RO advised the Veteran of the denial and explained his procedural and appellate rights.  The Veteran did not file a Notice of Disagreement to initiate an appeal of the decision, and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In July 2007, the Veteran submitted private medical evidence dated in 1976 that shows a diagnosis of a duodenal ulcer.  The Board finds that this evidence is both new and material as it was not of record at the time of the 1971 rating decision and because it relates to an unestablished fact necessary to substantiate the claim (i.e., diagnosis of a current disability) and tends to raise a reasonable possibility of substantiating the claim.  As such, the Board finds that new and material evidence has been submitted and the claim has been reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a GI disability is reopened; to this extent only, the appeal is allowed.



REMAND

As a preliminary matter, the Board notes although the Veteran has primarily focused his claim on the issue of ulcers, the Veteran has described his GI symptoms as including nausea, vomiting after meals, epigastric pain, and heartburn, and he has alternatively described his GI disability as "ulcers", "reflux", and "GERD."  The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he or she is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has re-characterized the issue of entitlement to service connection for an ulcer disability as entitlement to service connection for a GI disability to fully encompass the array of GI symptoms reported by the Veteran.

VA Treatment Records Needed

At his July 2010 Board hearing, the Veteran testified that he received treatment for his PTSD at the Dallas VA Medical Center (VAMC) every 2-3 months.  See Board Hearing Tr. at 11-12.  The most recent Dallas VAMC treatment records currently associated with the record are dated in September 2009.  Upon remand, the AOJ should obtain and associate with the claims file all relevant treatment records for the Veteran from the Dallas VAMC dated from October 2009 to present.

Workers' Compensation Records Needed

Private medical records from the early 1990s indicate that the Veteran received treatment for right shoulder complaints.  A June 1993 record from Kaiser Permanente reflects right shoulder complaints and indicates that the carrier liability for the Veteran was "Workers' Comp."  The same record also has a handwritten notation of "Workman Comp" at the top.  An August 1992 private medical record addressing right shoulder complaints reflects that the Veteran "came in essentially to file some labor union papers."  This evidence strongly suggests that the Veteran filed a Workers' Compensation claim related to his right shoulder.  Unfortunately, the file only contains limited private medical records from this period and there is no other documentation of a Workers' Compensation claim filed by the Veteran.  The Board finds that these records are potentially relevant to the Veteran's claim for entitlement to service connection for a right shoulder disability.  As such, the Board finds that a remand is warranted in order to obtain these records and associate them with the claims file.  38 C.F.R. § 3.159(c)(1) (2011).

Examinations Needed

As outlined above, the claim of entitlement to service connection for a GI disability has been reopened.  The Veteran's service treatment records (STRs) reflect that he reported "ulsers" [sic] on his June 1971 separation examination and that he was prescribed an antacid medication earlier that same month.  As noted above, a March 1976 private medical record shows that the Veteran was diagnosed with a duodenal ulcer.  His current medical records show that he reports frequent heartburn and a history of GERD.  

Thus, the record includes evidence suggesting symptomatology in service, evidence of a post-service diagnosis, and evidence of current symptoms.  However, the exact nature of the current GI disability is unclear, and it is equally unclear if any current GI disability is related to the Veteran's period of active duty service.  Accordingly, because there is insufficient competent medical evidence on file for VA to make a decision on the claim, a new VA examination is necessary in order for the Board to properly decide this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At his July 2010 Board hearing, the Veteran testified that his PTSD disability had increased in severity since his most recent VA examination in 2007.  See Board Hearing Tr. at 20.  VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  Upon remand, the Veteran should be scheduled for an additional VA examination to assess the current severity of his service-connected PTSD. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant treatment records for the Veteran from the Dallas VAMC for the period from October 2009 to present.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect and the Veteran should be notified in accordance with the provisions of 38 C.F.R. § 3.159(e) (2011).

2.  With any needed assistance from the Veteran, obtain any relevant records related to a Workers' Compensation claim for a right shoulder disability filed by the Veteran in the early 1990s.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect and the Veteran should be notified in accordance with the provisions of 38 C.F.R. § 3.159(e) (2011).

3.  After completing the development requested for items (1) and (2), schedule the Veteran for an examination to determine the nature and etiology of any current GI disability.  The entire claims file (i.e. both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any GI disabilities found to be present.  

For each GI disability found on examination, if any, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's GI disability was incurred during his period of military service.  

The Board directs the examiner's attention to the June 1971 STR showing a refill on "Titralac", the June 1971 separation examination showing the Veteran's report of "ulsers" [sic], the August 1971 VA examination report showing that no ulcers were found on examination, the March 1976 medical record showing a diagnosis of a duodenal ulcer, and the more recent medical records showing a history of GERD and heartburn.

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Schedule the Veteran for an examination to assess the nature and severity of his PTSD.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review.  A report of the examination should be prepared and associated with the Veteran's claims folder.

5.  Thereafter, and after completing any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


